PER CURIAM. On May 24, 2000, appellant Carl Eugene Spillers filed a motion for belated appeal and evidentiary hearing. He based his motion on the duty of trial counsel, Steven Risher, to file his appeal. We remanded to the Pulaski County Circuit Court for an evidentiary hearing on whether Spillers informed counsel of his desire to appeal. Spillers v. State, 341 Ark. 749, 19 S.W.3d 35 (2000). On August 18, 2000, a hearing was held before the circuit court. On October 30, 2000, the circuit court entered an order in which it found that Spillers. had indeed advised his attorney in timely fashion that he .wanted to appeal, but his counsel did not pursue the appeal because he believed there was no basis for it. The circuit court further found that Mr. Risher had-not withdrawn as counsel in this matter.  Spillers’s motion for belated appeal is now before us once again. We hold that Spillers has established good cause to grant the motion. See Ark. R. App. P. — Crim. 2(e). We further hold that Mr. Risher, as trial counsel, shall continue to represent Spillers throughout this appeal, unless permitted to withdraw. See Ark. R. App. P.— Crim. 16. A copy of this opinion will be forwarded to the Committee on Professional Conduct.